Citation Nr: 1132359	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for peripheral neuropathy of the bilateral upper extremities (and granted service connection for diabetes mellitus type II, associated with herbicide exposure).  The RO in Houston, Texas, currently has jurisdiction over the claim. 

In January 2008, the RO granted service connection for peripheral neuropathy of the lower extremities.  In June 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.


FINDINGS OF FACT

The evidentiary record's reflection of medical opinions supporting a diagnosis of peripheral neuropathy secondary to diabetes mellitus, and the Veteran's and his wife's competent and credible statements regarding his experiencing peripheral neuropathy symptoms in the upper extremities since about 2003, creates a reasonable doubt as to the issue of service connection on a secondary basis.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, peripheral neuropathy of the upper extremities is a secondary result of his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition to the foregoing, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

In addition, pursuant to a regulatory amendment published after issuance of the 2010 volume of the Code of Federal Regulations, ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

In order to be entitled to presumptive service connection based on herbicide exposure, most of the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  However, acute and subacute peripheral neuropathy shall have become manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to a herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

Initially the Board notes that the Veteran had service in the Republic of Vietnam and is therefore entitled to the presumption of exposure to herbicides during this service.  Although acute and subacute peripheral neuropathy is considered one of the disabilities presumptively related to herbicide exposure, the presumption is only effective if the diagnosis is within one year after exposure.  The Veteran in this case did not have a diagnosis of peripheral neuropathy within one year of exposure to herbicides.  Thus, he is not entitled to the presumptive standards under 38 C.F.R. §§ 3.307, 3.309.  There also is no evidence of treatment for peripheral neuropathy in service.  Thus, the determinative issue is secondary service connection, i.e., whether the Veteran's diabetes mellitus has caused or aggravated his peripheral neuropathy of the upper extremities.

The Veteran has a diagnosis of type II diabetes mellitus, and was granted service connection for that disability in December 2005.  He contends that he has peripheral neuropathy of the bilateral upper extremities as a result of his diabetes mellitus.  He was granted service connection for peripheral neuropathy of his lower extremities in January 2008.

The Veteran and his wife testified at the June 2011 Board hearing that his problems with his arms started in about 2003.  He noticed tingling and numbness in his arms and hands.  His wife also testified that he had problems with fine motor skills and pain in the upper extremities.

An October 2005 QTC examination report shows the Veteran had diabetes for three years and progressive loss of strength and pain in the arms.  Examination of the extremities revealed persistent coldness.  The peripheral nerve examination was within normal limits, however.  The examiner found that there was no pathology to render a diagnosis of upper extremity peripheral neuropathy secondary to diabetes.

A November 2007 VA examination report noted the Veteran's history of diabetes mellitus.  The examination primarily focused on the Veteran's complaints of peripheral neuropathy in the lower extremities.  Physical examination revealed that reflexes in the arms were 1+; and sensory testing revealed preserved vibratory sense in the upper extremities.  The examiner found that it was at least as likely as not that the Veteran's peripheral neuropathy might be secondary to his diabetes, or aggravated by it.

A June 2011 private internal medicine progress note shows the Veteran had a previous history of lower extremity peripheral neuropathy probably related to diabetes mellitus and had now developed upper extremity neuropathy type symptoms.  The Veteran stated that he was having numbness and tingling in both arms and had lost proprioception; at times he would bump into things and did not know it because he could not feel it.  He still had good function in his hands but this was somewhat diminished secondary to what the examiner believed was peripheral neuropathy.  He was on Metformin 1000 mg daily and Gabapentin 100 mg.  On physical examination of the extremities, he had decreased sensation to his upper extremities consistent with upper extremity peripheral neuropathy.  The impression was that the Veteran had a new diagnosis of upper extremity peripheral neuropathy.  It was noted that the Gabapentin medication dosage might need to be increased.

In reviewing the evidentiary record, the Board finds that the favorable evidence outweighs any negative evidence, or is at least equally-balanced in terms of whether or not the Veteran has peripheral neuropathy of the bilateral upper extremities which is secondary to his diabetes mellitus.  A medical doctor found that the Veteran might have peripheral neuropathy secondary to diabetes mellitus.  Another medical doctor also determined, based on clinical studies, that the Veteran has peripheral neuropathy of the upper extremities.  Furthermore, the Veteran and his wife have presented competent and credible testimony that the Veteran has been experiencing numbness, tingling, pain, and difficulty with fine motor skills in his upper extremities since about 2003.  The Veteran and his wife are competent to report that which they can experience or observe; and there is no reason shown to doubt their credibility, in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

An analysis regarding aggravation is not necessary, as the evidence in this case supports a finding that the diabetes mellitus directly caused the peripheral neuropathy of the bilateral upper extremities.

Because the evidentiary record shows a medical opinion relating the Veteran's peripheral neuropathy to his service-connected diabetes mellitus, a medical diagnosis of peripheral neuropathy of the upper extremities, and the Veteran's and his wife's competent and credible statements regarding experiencing and/or observing neuropathy symptoms in the upper extremities since 2003, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the upper extremities, as secondary to type II diabetes mellitus, is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to diabetes mellitus type II, is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


